Citation Nr: 1707879	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  15-43 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a spinal injury. 

2.  Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1963 to March 1966.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that, regardless of the determination reached by the RO in April 2011 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In February 2015, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In December 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is of record. 

In a February 2013 correspondence, the Veteran stated that he would like to reopen a claim for service connection for a lumbosacral condition.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R § 19.9 (b) (2015).

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a neck injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 1993 rating decision declined to reopen a claim of entitlement to service connection for residuals of a spinal injury.  The Veteran was notified of his appellate rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2.  The evidence associated with the claims file subsequent to the July 1993 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonably possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

The July 1993 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a spinal injury.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for residuals of a spinal injury was originally denied by the RO in June 1985.  The Veteran appealed that decision and, in February 1986, the Board denied it because the record did not support a finding that the Veteran's present neck condition began in service or was related to his acute and transitory symptoms in service.  In support of the denial, the Board relied on the absence of documented symptoms over the years since the Veteran's discharge.
As the Veteran did not appeal the Board's denial or request reconsideration, it became final.  38 C.F.R. § 20.1100.  

In March 1993, the Veteran submitted a claim to reopen the claim for residuals of a spinal injury and, in July 1993, the RO declined to reopen because the newly submitted private treatment records were not material to warrant any change in the previous denial.  The Veteran was notified of the rating decision and his appellate rights, and he did not appeal or submit any evidence within one year of notice.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the July 1993 rating decision included service treatment records (STRs), a 1980 VA treatment note, and private treatment records.  The evidence received since the July 1993 final denial included a December 2016 Video Conference hearing transcript, a February 2015 DRO hearing transcript, an April 2011 VA examination, VA treatment records, private treatment records, and buddy statements.  This evidence is "new" in that it was not before the RO at the time of the July 1993 rating decision.  Some of that evidence, specifically, a December 2010 private treatment note, a February 2014 VA treatment note, and the Veteran's 2016 hearing, is also material, as it addresses the reason for the prior denial.  Specifically, it suggests a relationship between the Veteran's current neck condition and his in-service injury.

Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement for residuals of a spinal injury has been received, and the claim is reopened.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a spinal injury is reopened.


REMAND

The Veteran was afforded a VA examination in April 2011.  The examiner opined that his neck condition was less likely than not related to service.  The examiner's opinion was based on the absence of evidence that related his current condition to service and the absence of any evidence that showed a chronic ongoing condition.  In the opinion, the examiner also pointed out that the Veteran worked mild to moderate heavy activities as part of his post-service employment.  However, although a May 1990 treatment record noted that the Veteran worked as a loader and did fairly heavy work without any difficulty, the Veteran clarified during his December 2016 Video Conference hearing that he did not perform physical work after service and testified that he continued to have symptoms related to his in-service neck injury.  The examiner also mentioned that the Veteran's first post-service treatment was in 1985.  However, a May 1990 treatment record mentioned that he was told that he had two herniated discs 10 years prior.  In addition, a July 1980 VA treatment record notated the Veteran's complaint of neck pain, and the Veteran sought private treatment from August to September 1984 for a cervical and lumbar sprain.  Based on the foregoing, the Board finds that an additional VA opinion is needed prior to adjudication of the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value"); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  In finding that an additional opinion is needed, the Board acknowledges the opinions of private clinicians that suggested that the Veteran's current neck condition may be related to his in-service injury.  However, as those opinions did not provide rationales, an additional opinion is still needed  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to evaluate his neck condition.  The claims file should be made available to and be reviewed by the examiner prior to providing an opinion.

The examiner should elicit a full history from the Veteran regarding his physical duties in active service.  After a full review of the claims file and examination, the examiner should provide an opinion on the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's neck condition had its onset in service or is otherwise related to service, to include the incident during which a rifle rack fell on his neck?  Please explain why or why not, specifically discussing the Veteran's report during his 2016 Board hearing that he did not do physical labor following service; his report that he continued to experience pain following service but self-medicated prior to initially seeking treatment; his May 1990 and February 1993 treatment notes that notated two herniated neck discs, a description of his work detail, and the complaint of progressive neck pain; his in-service treatment reports related to his initial trauma in 1963; his report of a trick shoulder at separation that he related to moving his neck; his report of right shoulder pain associated with his neck issues in  1980 and 1990s treatment notes; and a March 1993 surgeon's note that mentioned that his right shoulder problem cleared up after his discectomy.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and state why that is so.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


